DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-10 are pending.
Claim 3 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the adhesive injection hole being formed near a bottom of the hole for fitting the metal joint, the adhesive fill check hole being formed near an opening of the hole for fitting the metal joint” in lines 17-19.  The term "near" is 
Claims 2 and 5-10 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (“Yamamoto 1”) (5,219,452) in view of Yamamoto (“Yamamoto 2”)  (US 5,145,301) and Pointer (US 4,776,143).
Re claim 1, Yamamoto 1 discloses a joint (1) adapted to be fitted into a hole (3) formed in a building component (2) and fixed to the hole (3) with an adhesive (Col 5 lines 9-13), the joint (1) comprising: 
a small diameter portion (6) having an elongated shape (Fig. 1) and an outer diameter (Fig. 1) smaller than an inner diameter (of 3) of the hole (3); and 
two large diameter portions (7, 17) fixed to the small diameter portion (6) individually at two locations (ends of 1) spaced apart from each other (Fig. 1) in a longitudinal direction (Fig. 1) of the small diameter portion (6), each large diameter portion (7, 17) having an outer diameter (Fig .1) corresponding to the inner diameter of the hole (3), each of the large diameter portions (7, 17) comprising a spring ring (7, 17, see Fig. 7), each spring ring (7, 17) having an outer diameter (Fig. 1) larger than the inner diameter of the hole (of 3), each spring ring (7, 17) being configured to retain a position with respect to the hole 3) by elastic force (Fig. 7), 
wherein irregularities (15) are formed on an outer peripheral surface (outer surface of 6) of the small diameter portion (6) in a section between the two large diameter portions (7, 17),
the hole (3) for fitting the joint (1) being formed in the one end surface (of 2, see Fig. 7) of the building component (2), 
the joint (1) being configured to be fit into the hole (3) formed in the building component (2) until reaching a predetermined position (Fig. 7),
but fails to disclose the joint as metal, the building component also having an adhesive injection hole and an adhesive fill check hole, both of which communicate with the hole for fitting the metal joint, and both of which are formed in one side surface of 
However, Yamamoto 2 discloses the joint (1) as metal (Col 6 lines 32-33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic joint of Yamamoto 1 to be made of metal as disclosed by Yamamoto 2 in order increase the strength and rigidity of the joint, as metal is stronger than plastic, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	In addition, Pointer discloses the building component (9) also having an adhesive injection hole (left side of 9)  and an adhesive fill check hole (right side of 9), both of which communicate with the hole (into which 1 is inserted) for fitting the metal joint (1), and both of which are formed in one side surface (left and right surface of 9, as the language doesn’t say “only” one side surface) of the building component (9), the adhesive injection hole (left side of 9) being configured to receive the adhesive (8) into a gap (Fig. 4) between the small diameter portion (Yamamoto 1: 6) of the metal joint (1) and the building component (9); and the adhesive fill check hole (right side of 9) being 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal joint of Yamamoto 1 with the building component also having an adhesive injection hole and an adhesive fill check hole, both of which communicate with the hole for fitting the metal joint, and both of which are formed in one side surface of the building component, the adhesive injection hole being configured to receive the adhesive into a gap between the small diameter portion of the metal joint and the building component; and the adhesive fill check hole being configured to receive an outflow of the adhesive therethrough, the adhesive injection hole being formed near a bottom of the hole for fitting the metal joint, the adhesive fill check hole being formed near an opening of the hole for fitting the metal joint as disclosed by Pointer in order to allow for injection of adhesive from the building component instead of the joint, and to allow adhesive to fill the gap and through use of an outflow hole, notifying the user that the adhesive has filled the entire gap via outflow of the adhesive.  
Re claim 2, Yamamoto 1 
Re claim 5, Yamamoto 1 discloses the metal joint according to claim 1, wherein the irregularities (15) comprise a plurality of annular rings (15).
Re claim 6, Yamamoto 1 discloses the metal joint according to claim 1, wherein the irregularities (15) comprise a plurality of protrusions and/or recesses (15 being protrusions).
Re claim 7, Yamamoto 1 discloses the metal joint according to claim 1, wherein the small diameter portion (6) has a segment (bottommost portion of 6 below 15) with a circumferential surface (surface of 6 between the threads and between 15) having an outer diameter smaller than the outer diameter of the small diameter portion (6, as 1 tapers, the bottommost portion of 6 is smaller in diameter than the uppermost portion of 6), the segment (bottommost portion of 6 below 15) being obtained by dividing (between 15) the section of the small diameter portion (6) between the two large diameter portions (7, 17) in the longitudinal direction (Fig. 1) of the small diameter portion (6).

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (“Yamamoto 1”) (5,219,452) in view of Yamamoto (“Yamamoto 2”)  (US 5,145,301), Pointer (US 4,776,143), and Ducker III et al (“Ducker”) (US 2004/0033120).
Re claim 4, Yamamoto 1 discloses the metal joint according to claim 1, but fails to disclose wherein the irregularities comprise an external thread.
However, Ducker discloses wherein the irregularities (12) comprise an external thread ([0045]).
.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (“Yamamoto 1”) (5,219,452) in view of Yamamoto (“Yamamoto 2”)  (US 5,145,301), Pointer (US 4,776,143) and Avila (US 2012/0180423).
Re claim 8, Yamamoto 1 discloses the metal joint according to claim 1, but fails to disclose wherein an internal thread is formed on a surface of one longitudinal end of the small diameter portion.
However, Avila discloses wherein an internal thread ([0042]) is formed on a surface of one longitudinal end (end of 120) of the small diameter portion (3 of Herman).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal joint of Yamamoto 1 wherein an internal thread is formed on a surface of one longitudinal end of the small diameter portion as disclosed and suggested by Avila in order to thread onto additional objects on the interior in addition to the exterior, as internal threading is very well known and common in the art.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (“Yamamoto 1”) (5,219,452) in view of Yamamoto (“Yamamoto 2”)  (US 5,145,301), Pointer (US 4,776,143) and Stempniewski et al (US 2014/0050550).
Re claim 9, Yamamoto 1 discloses the metal joint according to claim 1, but fails to disclose wherein a joining portion having an external thread in at least a distal end section thereof is coupled onto a surface of one longitudinal end of the small diameter portion.
However, Stempniewski disclose wherein a joining portion (11) having an external thread (Fig. 1) in at least a distal end section thereof (Fig. 1) is coupled onto a surface (of 10, at least indirectly) of one longitudinal end (of 10) of the small diameter portion (10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal joint of Yamamoto 1 wherein a joining portion having an external thread in at least a distal end section thereof is coupled onto a surface of one longitudinal end of the small diameter portion as disclosed by Stempniewski in order to threadedly couple to exterior structures or objects beyond the metal joint.  
Re claim 10, Yamamoto 1 discloses the metal joint according to claim 9, Stempniewski discloses wherein the joining portion (11) is integrally coupled (Fig. 1, via 14) to the small diameter portion (10).



Response to Arguments 
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues the amended language of claim 1 requiring features “near” other features.  As outlined above, the term, “near” is relative. It is unclear as to what distance would constitute near.  Moreover, one element being “near” another element requires no particular juxtaposition.  The Moon is “near” Earth relatively, but is 239k miles away.  Applicant argues that cited holes of Pointer are on opposite sides of the rod and are thus not “near” to the claimed features.  However, they are “near” to the claimed features inasmuch as they are disposed on the same structure.  As such, the prior art meets the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN

Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635